Citation Nr: 0927778	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  03-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability. 

2. Entitlement to service connection for degenerative 
disc/joint disease of the lumbar spine, to include as 
secondary to a service connected right foot disability. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to 
October 1992.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an August 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Louisville, Kentucky, 
(hereinafter RO).  The case was remanded by the Board in 
December 2006 for additional development, and is now ready 
for appellate review of the remaining issues on appeal.  
Service connection was granted for two other conditions 
previously on appeal, right shoulder and right knee 
disabilities, by an October 2007 rating decision promulgated 
after the December 2006 Board remand.   


FINDINGS OF FACT

1.  There is no competent evidence linking a current right 
elbow disability to service. 

2.  There is no competent evidence linking a lumbar spine 
disability to service or the service connected right foot 
disability. 


CONCLUSIONS OF LAW

1.  A current right elbow disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008). 

2.  A current lumbar spine disability was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred and is not proximately due to or the result of the 
service connected right foot disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008). 

  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
March 2002, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates by 
letter dated in May 2006.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements he presented.  The Veteran was also afforded the 
VA medical opinion requested by the Board remand in January 
2007, and the Board finds this opinion to be sufficient to 
equitably adjudicate the claims as it was documented to have 
been preceded by a review of the pertinent clinical evidence 
and contained answers the to the medical questions requested 
by the Board in its remand.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection 
may also be established for that portion of a disability 
resulting from aggravation of a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The service treatment records in pertinent part reflect 
complaint of right elbow pain in January 1990 at which time 
the diagnosis was tendonitis and additional treatment for 
right elbow pain in April 1990, at which time the diagnoses 
were tendonitis and early degenerative joint disease.  The 
Veteran was seen in May 1990 for low back pain and spasms, 
and he described  back pain in April 1992, at which time the 
assessment was a strain of the interscostal muscles.  The 
August 1992 service retirement examination did not reflect a 
right elbow or back disability.  The Veteran denied any 
recurrent back pain and did not specifically describe elbow 
symptomatology on a medical history collected at that time, 
but did report generalized swollen or painful joints, 
arthritis and a painful shoulder.  

The post service evidence includes reports from negative 
magnetic resonance imaging of the lumbar spine and right 
elbow in June 2002.  Reports from a July 2002 VA examination 
showed the Veteran describing lower back problems since a 
fall during service in 1977.  The diagnoses following the 
examination were L4-L5 degenerative disc disease with 
degenerative joint disease at all lumbar levels and L3-L4, 
L5-S1 mild disc bulge.  With respect to the requested medical 
opinion as to whether the Veteran's lumbar spine disability 
was related to his service connected  right foot injury, the 
examiner stated that it was unlikely that this disability was 
"trauma or gait related," and that patients with the 
Veteran's findings "usually have a metabolic etiology or 
genetic predisposition to develop early osteoarthritis."  

With respect to the right elbow, the Veteran told a VA 
physician in July 2002 that he has had problems with this 
elbow over the last 20 years and had been told he had a 
"free floating chip" in the elbow after an evaluation and 
x-ray.  The examination of the right elbow resulted in no 
significant objective findings and it was indicated that an 
x-ray of the right elbow was normal.  The examiner indicated 
there was insufficient evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residuals of 
the right elbow tendonitis

Prior to the rendering of the January 2007 VA medical 
opinions requested by the Board in its remand, the claims 
file was reviewed and a complete in-service and post-service 
history was recorded.  This included reference to the service 
treatment  reports demonstrating right elbow and low back 
pain set forth above.  The opinion with respect to the right 
elbow was that it was less likely as not (less than 50/50 
probability) that the Veteran had a current right elbow 
disability that was related to service.  In his rationale for 
this opinion, the examiner noted that he was not able to 
locate current evidence of degenerative joint disease of the 
right elbow or evidence to suggest that right elbow 
tendonitis continued to be problematic after separation from 
service.  

With respect to the lumbar spine, the examiner noted in 
January 2007 that it was also less likely as not (less than 
50/50 probability) that the Veteran had a current lumbar 
spine disability that was related to service.  As support for 
this opinion, the examiner found that the Veteran did not 
appear to have evidence of a chronic back condition while in 
the military and noted the fact that the Veteran denied 
having recurrent back pain at his retirement examination.  He 
also said he was not able to locate any episode of trauma or 
injury to the spine that would be responsible for the 
Veteran's lumbar degenerative joint and disc disease.  
Finally, he referenced the lack of any evidence of treatment 
for back pain shortly after service, which he stated meant 
there was no "nexus" between the in-service complaints of 
back pain and his current back disorder.  He also stated that 
in order for the service connected foot disorder to give rise 
to or aggravate the Veteran's lumbar spine disability, the 
Veteran would have to walk with an antalgic gait, and he 
noted that there was no documentation of this type of gait in 
his review of the claims folder.  As such, he found it more 
likely that "other stressors" on the lumbar spine were 
responsible for the disc and joint problems.  There is 
otherwise no medical evidence linking a current right elbow 
disability to service or a back disability to service or the 
service connected right foot disorder.  

As for the Veteran's assertions that he has right elbow 
disorder that is the result of service and a lumbar spine 
disorder due to service or the service connected right foot 
disorder, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  
Espiritu; cf. Jandreau.  The Board observes that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  The Board finds, 
however, that the Veteran's lay statements in the present 
case are outweighed by the evidence contained in the VA 
medical opinions set forth above and the lack of any other 
competent medical evidence to support a conclusion that there 
is an etiologic relationship between a current right elbow 
disorder and service or a low back disorder and service or 
the service-connected right foot disorder.  As such, the 
claims must be denied.   Hickson, supra.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not for application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for a right elbow 
disability is denied.  

Entitlement to service connection for degenerative disc/joint 
disease of the lumbar spine, to include as secondary to a 
service connected right foot disability, is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


